Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60416-CIV- SMITH/VALLE

  TOCMAIL INC., a Florida corporation,

               Plaintiff,
  v.

  MICROSOFT CORPORATION, a
  Washington corporation,

              Defendant.
  _____________________________________/




       PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
                      MOTION TO DISMISS COMPLAINT




                                            1
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 2 of 23



          Plaintiff, TocMail Inc. (“TocMail” or “Plaintiff”), by and through undersigned counsel,

  hereby respectfully files its Memorandum of Law in Opposition to Defendant, MICROSOFT

  CORPORATION’S (“Microsoft” or “Defendant”), Motion to Dismiss Complaint (“Motion to

  Dismiss” or “Motion”) [D.E. 14], and states:

                                      I.      INTRODUCTION

          In its Motion, Microsoft seeks to portray TocMail as “a mere alleged patent holder” who

  is making “preposterous accusations” “with literally no foundation” solely to procure a “a multi-

  billion-dollar payday.” Setting aside the fact that TocMail does in fact sell cybersecurity that

  competes with and is more effective than Microsoft’s Safe Links, and that TocMail’s CEO is a

  published cybersecurity expert, has previously developed a $95 million internet technology, his

  cryptography is studied in a textbook, and holds eight cybersecurity patents, Microsoft’s unsound

  attack of TocMail’s character is undeniably an attempt to create prejudice against TocMail to avoid

  the real issues in this case concerning Microsoft’s false advertisements. Microsoft even makes the

  patently false statement that TocMail “issued a press release to announce the filing of this lawsuit.”

  TocMail did not issue any press release that mentions this lawsuit at any time, including the press

  release referenced by Microsoft in its Motion.

          At its core, this is a straightforward case. Microsoft advertises and promotes its Safe Links

  (“Safe Links”) service as protecting users from one specific attack called cloaking in which a

  hacker’s link sends benign content to security scanners and sends malicious content to everyone

  else. However, Microsoft’s cloud-based Safe Links service undisputedly does not work as

  Microsoft advertises. Even the simplest, most-common form of cloaking (IP cloaking) bypasses

  Safe Links with near 100% effectiveness. Thus, Microsoft’s advertisements and promotions are

  literally false.




                                                    2
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 3 of 23



         Safe Links is significant because Microsoft’s billion-dollar cloud-based email security

  service, called Exchange Online Protection (“EOP”), was widely known to be defenseless against

  IP cloaking. Consumers (e.g., IT decision makers, business decision makers, technology decision

  makers, etc.) declined moving to Microsoft’s cloud-based email security to avoid being harmed

  by IP cloaking. Therefore, Microsoft introduced Safe Links as the solution, convincing endless

  consumers to move to Microsoft’s cloud-based security. Despite the attempt of Microsoft’s

  Motion to downplay the importance of Safe Links, Safe Links is literally the linchpin that started

  the migration to cloud-based email security, resulting in substantial sales to Microsoft.

         TocMail filed the instant case for false and misleading advertising pursuant to the Lanham

  Act because it is substantially damaged by Microsoft’s literally false advertising regarding Safe

  Links. TocMail is a competitor of Microsoft based out of South Florida who sells a competing

  cybersecurity service – the only competing service that effectively blocks IP cloaking. While

  Microsoft contends that TocMail does not have standing to assert its claims, in addition to being

  direct competitors, TocMail clearly alleges in the Complaint that TocMail has and will continue

  to lose substantial sales due to Microsoft’s false claims that result in consumers withholding trade

  from TocMail. Moreover, Microsoft falsely claims to offer that which TocMail alone provides.

  Thus, it is unquestionably clear that TocMail has standing to bring its claims.

         TocMail also states valid claims under the Lanham Act. TocMail’s 214 paragraph

  Complaint sets forth particularly detailed allegations regarding Microsoft’s false and contributory

  false advertising. For example, Microsoft unambiguously advertises and promotes that Safe Links

  protects against cloaking. Those advertisements and promotions are literally false. Taking

  TocMail’s allegations as true, which is required at this stage but that TocMail will ultimately




                                                   3
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 4 of 23



  establish, TocMail has clearly alleged facts that support false advertising claims. Microsoft does

  nothing more than attempt to misconstrue its own advertisements in an effort to confuse the issues.

                               II.     FACTUAL BACKGROUND

          The following are background facts alleged by TocMail in its Complaint.

          The majority of cloud adoption was driven by subscriptions to Microsoft’s Office 365.

  Compl., ¶ 100. Office 365’s email security service is called Exchange Online Protection (EOP).

  Id., Ex. 3 p. 4.

          Microsoft unambiguously portrays Safe Links as the solution to cloaked links that hide

  from EOP: “EOP scans each message in transit in Office 365 and provides time of delivery

  protection, blocking malicious hyperlinks in a message. But, attackers sometimes try to hide

  malicious URLs with seemingly safe links that are redirected to unsafe sites by a forwarding

  service after the message has been received. ATP’s Safe Links feature proactively protects your

  users if they click such a link.” Id., Ex. 3 p 5 (emphasis added). Safe Links is the sole Advanced

  Threat Protection (ATP) service that Microsoft offers against cloaking. Id., Exs. 3, 4, 7, 8.

  Microsoft falsely portrays Safe Links as the solution to cloaked links in official ATP Product

  Guides from the launch of ATP in 2015 to present. Id., Exs. 3 p 5, 4 p. 5, 7 p. 7. In other words,

  Microsoft’s advertisement is simple: Microsoft presents cloaking as an issue and then states that

  Safe Links is the solution. This sustained marketing campaign had a profound impact on

  purchasing decisions, deceiving consumers (e.g., IT decision makers, business decision makers,

  technology decision makers, etc.) en masse that they can safely move to Microsoft’s cloud service

  Id. at ¶ ¶ 6, 25, 101.

          While Microsoft attempts to portray TocMail’s allegation of Microsoft’s deceit as a

  preposterous accusation, three independent cybersecurity researchers demonstrated that Safe




                                                  4
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 5 of 23



  Links’ users are unprotected against the simplest, most-common form of cloaked links – IP

  Cloaking. Id. at ¶¶ 31-33, 43, 49-51. Moreover, TocMail’s Complaint includes a 2017 email

  exchange between Microsoft Security Response Center and accredited cybersecurity researcher

  Mikail Tunç documenting that Microsoft knows Safe Links’ users are unprotected from the very

  attack the users are promised protection from. Id. at ¶¶ 6, 33-36. Remarkably, Microsoft claims

  that TocMail offers an unproven technology when, as documented by independent researchers,

  Microsoft blatantly offers disproven technology. Motion, p. 2, Compl., ¶¶ 31-33, 43, 49-51.

          Only one company built a cloud-based time-of-click redirect service that effectively blocks

  IP Cloaking – TocMail. Id. at ¶ 135, 140. However, consumers have been falsely led to believe

  by Microsoft that the problem was solved many years ago, causing TocMail’s cybersecurity

  service to appear to hold no value to the very users who remain defenseless against the one single

  issue that needed to be solved before companies could safely move to cloud-based email security.

  Id. at ¶¶ 8, 136, 172, 180. Thus, TocMail has suffered harm and is likely to suffer future harm as

  a direct result of Microsoft’s false advertising. Id. at ¶¶ 1, 5, 199-200. 1

          Additional specific false advertisements by Microsoft alleged in the Complaint regarding

  Safe Links are set forth in detail below in the Memorandum of Law section.

                                   III.    MEMORANDUM OF LAW

  A.      Standard for Motion to Dismiss.

          In considering a Motion to Dismiss, a federal court must view the subject pleading in the

  light most favorable to the claimant and accept all of the allegations in the subject pleading as true.


  1
    Microsoft misconstrues TocMail’s allegations concerning its patent. Contrary to Microsoft’s contentions,
  TocMail’s claims are not based on the “dubious premise” that, because TocMail holds a patent, Microsoft’s
  advertisements are somehow false. Motion p. 2. Microsoft’s advertisements are false because they are false
  – Safe Links does not protect against the one thing it claims to protect against. That has nothing to do with
  TocMail’s patent. Rather, TocMail’s patent is significant toward the issue of damages because TocMail is
  the only competitor that offers a solution.


                                                       5
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 6 of 23



  Kirby v. Siegelman, 195 F.3d 1285, 1289 (11th Cir. 1999); TracFone Wireless, Inc. v. GSM Group,

  Inc., 555 F. Supp. 2d 1331, 1334 (S.D. Fla. 2008). Moreover, “the scope of the Court’s review is

  ‘limited to the four corners of the complaint.’” Ventrassist Pty Ltd. v. Heartware, Inc., 377 F.

  Supp. 2d 1278, 1285 (S.D. Fla. 2005). “[T]he issue is not whether the [claimant] will ultimately

  prevail, but ‘whether the claimant is entitled to offer evidence to support the claims.’” TracFone

  Wireless, Inc., 555 F. Supp. 2d at 1335 (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

  Thus, “‘the threshold of sufficiency to which a complaint is held at the motion-to-dismiss stage is

  exceedingly low.’” Ventrassist, 377 F. Supp. 2d at 1285.

  B.     TocMail Has Standing to Assert Its Claims under 15 U.S.C. § 1125(a)(1)(B).

         TocMail agrees that, for a plaintiff to have standing to file a false advertising claim under

  the Lanham Act, (1) the plaintiff’s alleged injuries must fall within the “zone of interests” protected

  by the Act and (2) the advertisements at issue must proximately cause those injuries. Lexmark

  Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 (2014). “This test is ‘not

  especially demanding.’” Wyndham Vacation Ownership, Inc. v. Miller, No. 6:19-cv-817-Orl-

  40EJK, 2019 WL 5394074 *4 (M.D. Fla. Oct. 11, 2019).

         “Competitors are within the class that may invoke the Lanham Act because they may suffer

  ‘an injury to a commercial interest in sales or business reputation proximately caused by [a]

  defendant’s misrepresentations.” POM Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 107

  (2014) (“That provision [15 U.S.C. § 1125] allows one competitor to sue another if it alleges unfair

  competition arising from false or misleading product descriptions”); see also Matonis v. Care

  Holdings Group, L.L.C., 423 F. Supp. 3d 1304, 1314 ((S.D. Fla. 2019) (quoting that “[T]he

  undersigned finds that Plaintiff has alleged the type of injury that the Lanham Act is designed to

  address. Because Plaintiff competes head-to-head with Defendants, Plaintiff is at a competitive




                                                    6
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 7 of 23



  disadvantage      if    Defendants      are     able     to    advance      their    market      position

  through false advertisements.”) (citations omitted). As a direct competitor of Microsoft offering a

  directly competing cybersecurity service, TocMail easily satisfies that test. Compl., ¶¶ 17, 196.

          As an initial but critical note, Microsoft’s lack of standing argument is premised on the

  unsound contention that TocMail does not offer a cybersecurity service for sale and thus does not

  compete with Microsoft. Motion, pp. 2, 11. Aside from the fact that Microsoft’s contentions are

  incorrect, they also ignore TocMail’s clear allegations in the Complaint that TocMail has a

  cybersecurity service that it offers for sale, which not only is true but must be taken as true at this

  phase. Compl., ¶¶ 17, 130, 136, 196, 197 (e.g., “Plaintiff sells cloud-based security with the

  solution to such attacks.” Id. at ¶ 17; “Plaintiff is a competitor of Microsoft . . . .” Id. at ¶ 196).

          The rest of Microsoft’s standing arguments are either mere denials of allegations in the

  Complaint or based on unsupported facts that go beyond the four corners of the Complaint.

  Regardless, TocMail will address the two standing elements required by Lexmark.

          1.      TocMail’s Alleged Injuries Fall within the “Zone of Interests.”

          “[T]o come within the zone of interests in a §1125(a) false-advertising suit, a plaintiff must

  allege an injury to a commercial interest in reputation or sales.” Lexmark, 572 U.S. at 131-32 see

  also ThermoLife Int’l LLC v. Vital Pharmaceuticals Inc., No. 19-cv-61380, 2019 WL 4954622 *2

  (S.D. Fla. Oct. 8, 2019) (finding allegations of harm to “business, reputation, goodwill, sales and

  profits” fall “squarely within the zone of interests protected by the Lanham Act”); Wyndham

  Vacation Ownership, Inc. v. Reed Hein & Associates, LLC, No. 6:18-cv-02171-GAP-DCI, 2019

  WL 3934468 (M.D. Fla. 2019) (“With respect to the zone of interest requirement, Wyndham

  claims that it lost sales and suffered injury to its reputation. . . . This is precisely the sort of

  commercial interests that the Lanham Act seeks to safeguard.”).




                                                      7
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 8 of 23



          Here, TocMail alleges that it, like Microsoft, sells cloud-based security and that it is a

  competitor of Microsoft. Complaint, ¶¶ 17, 130, 136, 196, 197. As a competitor to Microsoft

  selling a directly competing cybersecurity service, TocMail satisfies the “zone of interests”

  requirement. See POM Wonderful, 573 U.S. at 107.

          TocMail additionally sets forth detailed allegations supporting the how and why it has been

  damaged, including that TocMail has lost sales and suffered injury to its reputation due to

  Microsoft’s false advertising, which allegations must be taken as true. See, e.g., ¶¶ 2, 5, 7, 132-

  134, 136, 138-140, 142, 183-185, 190, 193, 196-199, 202, 208, 211, and 213. For example,

  TocMail alleges that “more than 100 million professionals withhold trade from Plaintiff due to

  Microsoft’s deceptive practices.” (Id. at ¶ 138) and “Microsoft has also irreparably harmed

  Plaintiff’s reputation and continues to irreparably harm Plaintiff’s reputation, by convincing over

  100 million professionals that Plaintiff’s offering is of no value to them . . . .” Id. at ¶ 7.

          In its Response, Microsoft suggests that TocMail will ultimately not be able to establish its

  allegations of harm or the amount of damages it is seeking. Those are mere denials and not

  appropriate for a motion to dismiss.

          Microsoft also asserts that TocMail’s allegations depend on multiple assumptions. The

  very nature of those assumptions incite a factual dispute and amount to nothing more than mere

  reasons why Microsoft claims TocMail’s allegations are incorrect – i.e., denials. While TocMail

  does not agree with those assumptions and/or they have been satisfied, the factual fight regarding

  them is for another day. Thus, TocMail clearly satisfies the zone of interest test.

          2.      Microsoft’s False Advertisements Proximately Caused TocMail’s Injuries.

          For proximate cause, a plaintiff must allege that it suffered “economic or reputational

  injury flowing directly from the deception wrought by the defendant’s advertising.” Lexmark, 572




                                                      8
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 9 of 23



  U.S. at 133. “Economical or reputational injury ‘occurs when deception of consumers causes them

  to withhold trade from the plaintiff,’ i.e. a loss of sales.” USA Nutraceuticals Group, Inc. v. BPI

  Sports Holdings, LLC, No. 15-CIV-80352, 2016 WL 4254257, *5 (S.D. Fla. Feb. 16, 2016)

  (emphasis in original) (quoting Lexmark, 572 U.S. at 133).

         Here, TocMail alleges in detail throughout the Complaint that consumers have withheld

  trade from TocMail – i.e., a loss of sales by purchasers withholding trade from TocMail – and

  TocMail’s reputation damaged directly as a result of Microsoft’s false advertising. Compl., ¶¶ 2,

  5, 7, 132-134, 136, 138-140, 142, 183-185, 190, 193, 196-199, 202, 208, 211, and 213. For

  example, TocMail alleges that “more than 100 million professionals withhold trade from Plaintiff

  due to Microsoft’s deceptive practices.” Compl, ¶ 138; see also ¶¶ 185, 196, 198-199.

  Additionally, as a competitor, TocMail is “within the class that may invoke the Lanham Act”

  because competitors suffer harm “proximately caused by [a] defendant’s misrepresentations.” See

  POM Wonderful., 573 U.S. at 107; Lexmark, 572 U.S. at 138 (“[D]iversion of sales to a direct

  competitor may be the paradigmatic direct injury from false advertising.”).

         Moreover, courts have found allegations of diverted sales similar to those here to support

  standing for false advertising claims. See., e.g., Incarcerated Entm't, LLC v. Warner Bros.

  Pictures, 261 F. Supp. 3d 1220, 1225 (M.D. Fla. 2017). In Warner Bros., Incarcerated owned the

  rights to the “true story” of Efraim Diveroli and alleged that “it has been effectively shut out of the

  marketplace” due to Warner’s massive false advertising campaign. Id. at 1225. Specifically,

  Incarcerated alleged that Warner capitalized on consumers’ desire to purchase “the true story” by

  falsely claiming to offer that which Incarcerated alone provided. Id. The Court stated: “Plaintiff

  alleges that it is a direct victim of Warner’s advertising because War Dogs diverted book sales

  from Plaintiff. In particular, the Amended Complaint alleges that ‘consumers who desire to learn




                                                    9
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 10 of 23



  the true story are most likely to purchase a ticket to the movie, after being bombarded with

  promotional material, rather than purchasing Diveroli’s memoir.’ . . . Accordingly, Plaintiff

  plausibly alleges that its injuries ‘flow[] directly’ from Warner's advertising. . . Again, whether

  Plaintiff will actually be able to prove its theory is a separate question that is not appropriate for

  resolution on a motion to dismiss.” Id. at 1233 (emphasis added).

          Here, in addition to all of its other allegations supporting proximate harm, TocMail alleges

  that Microsoft capitalized on consumers’ desire to purchase protection from IP Cloaking by falsely

  claiming to offer that which TocMail alone provides, diverting customers from TocMail. 2 Compl,

  ¶¶ 129, 130, 136, 140, 197. Thus, TocMail has abundantly alleged proximate causation.

          In its Motion, Microsoft cites cases for the general rule that vague and speculative

  allegations of harm do not support a proximate cause finding. However, all of those cases cited

  by Microsoft involved parties that were not competitors. See Motion, p. 11-12. Clearly such cases

  would not apply here where Microsoft and TocMail are competitors. See Tech. Med.

  Advancements, LLC v. Advanced Med. Distribs., No. 15-80194, 2015 WL 11438210 *5 (S.D. Fla.

  Oct. 2, 2015) (finding that, where the parties were competitors, at the motion to dismiss phase, “it

  logically follows” that the harm is directly caused by the false advertisements of the other party).

          Microsoft also argues that TocMail failed to allege proximate cause due to a number of

  hypothetical intervening causes. Motion, p. 11. Purported intervening causes asserted by a

  defendant at the motion to dismiss stage should be disregarded and are not sufficient grounds for

  dismissal. Wyndham Vacation Ownership v. Gallagher, 6:19-cv-00476-GAP-EJK, 2019 WL

  5458815 *7 (M.D. Fla. Sept. 10, 2019) (“Taking these allegations as true and disregarding Resort


  2
   Additionally, TocMail holds a patent on its security. Compl., at ¶ 121. Customers purchase from Microsoft
  believing that they are receiving from Microsoft that which they can only get from TocMail. Id. at ¶ 197.
  Since TocMail is the sole provider, it alone is being harmed. These additional allegations only add to the
  fact that TocMail has clearly alleged proximate cause.


                                                     10
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 11 of 23



  Legal Team’s attempt to identify as many intervening steps as possible, the Court finds that

  Wyndham has presented sufficient facts to plead proximate cause.”) (emphasis added). “‘[C]ourts

  have found that causation just requires that false advertising proximately cause the claimed injury

  – it need not be the only cause or even the predominant cause of the injury.’” Id. at *6. Microsoft

  cites just one case claiming that intervening causes could affect proximate cause, a case from the

  District of Arizona, but that case again did not involve competitors. Motion p. 11; ThermoLife

  Int’l. LLC v. Sparta Nutrition LLC, 2020 WL 248164 (D. Ariz. Jan. 16, 2020). Rather, the Court

  in that case stated that there was no link between the parties and that plaintiff failed to “connect[]

  the dots” in the Complaint. Id. *9. That is completely the opposite of the facts here in which

  TocMail alleges that it sells a directly competing security service and that customers are diverted

  from TocMail to Microsoft due to Microsoft’s false advertisements.

         Thus, TocMail has standing to bring its current claims against Microsoft.

  C.     TocMail Properly States a Claim for False and Misleading Advertising.

         To state a claim for false advertising, a plaintiff must allege that “(1) the defendant’s

  statements were false or misleading; (2) the statements deceived, or had the capacity to deceive,

  consumers; (3) the deception had a material effect on the consumers’ purchasing decision; (4) the

  misrepresented service affects interstate commerce; and (5) [the plaintiff] has been, or likely will

  be, injured as a result of the false or misleading statement.” Hi-Tech Pharms., Inc. v. HBS Int’l.

  Corp., 910 F.3d 1186, 1196 (11th Cir. 2018). TocMail has stated a claim for false advertising.

         1.      TocMail Sufficiently Alleges that Microsoft’s Subject Advertisements and
                 Promotions Were False or Misleading.

         For the first element, a plaintiff must allege that a “challenged advertisement is

  literally false, or [that] the challenged advertisement is literally true, but misleading.” Osmose,

  612 F.3d at 1308. “Statements that have an unambiguous meaning, either facially or considered



                                                   11
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 12 of 23



  in context, may be classified as literally false.” Osmose, 612 F.3d at 1309. Whether statements,

  read in their full context, are false or misleading is “a fact-intensive inquiry” not “appropriate on

  a motion to dismiss.” Incarcerated Entm’t., 261 F. Supp. 3d at 1231. In its Complaint, TocMail

  alleges that Microsoft made specific false or misleading statements in its advertisements and

  promotional materials. Compl., ¶¶ 25, 28, 40, 53, 62, 66-67, 74, 80, 82, 87. Those deceptive

  messages falsely convey that Safe Links protects users from IP Cloaked dynamic links and,

  therefore, consumers can safely move to Microsoft’s Office 365 cloud app. 3 Id.

                  a.      Deceptive Message #1.

          In its Complaint, TocMail alleges that Microsoft’s current ATP product brochure contains

  a false advertisement. Compl., ¶¶ 52-54, Ex. 7. Microsoft does not address this product brochure

  in its Motion in any fashion. This product brochure depicts cloaked links as “weaponize[d]” links,

  and promises Safe Links protects users from them: “Sophisticated attackers will plan to ensure

  links pass through the first round of security filters. They do this by making the links benign, only

  to weaponize them after the message is delivered, altering the destination of the links to a malicious

  site. With Safe Links, we are able to protect users…” Id. (emphasis added). In other words,

  Microsoft’s advertisement is simple: Microsoft presents cloaking as an issue and then states that

  Safe Links is the solution. TocMail alleges that this statement is literally false because Safe Links

  is not a solution to cloaking. Id. at ¶ 53-54. That in itself ends the analysis. TocMail states a claim.

          In addition to the product brochure, TocMail also alleges in its Complaint that Microsoft’s

  2019 ATP Product Video, which Microsoft does address in the Motion, is literally false or

  misleading, including statements from the following excerpt:



  3
    TocMail contends that it has sufficiently stated a claim for false advertising regarding each of the false
  messages. However, even if the Court were to determine that one false message is not actionable, the other
  false messages would stand separately and still support a claim for false advertising.


                                                      12
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 13 of 23



         Sophisticated attackers will plan to ensure links pass through the first round of
         security filters by making the links benign, only to weaponize them once the
         message is delivered. Meaning that the destination of that link is altered later
         to point to a malicious site. Time is important when thwarting this type of attack.
         20% of all clicks happen within just five minutes of when an email is received, and
         with Safe Links, we’re able to protect users right at the point of click…

  Compl., ¶ 26, Ex. 8; see also ¶¶ 27-40, 53-54.

         In its Motion, Microsoft acknowledges that the weaponized links, in which time is

  important for thwarting, does indeed refer to IP Cloaked links, but then solely attempts to distract

  by misconstruing the advertisement and TocMail’s allegations. Motion, pp.14-15. For example,

  Microsoft claims that Safe Links’ protection is “a separate statement” and therefore refers to

  something else. Id. at p. 14. Microsoft improperly attempts to separate the eyes, ears, and mouth

  in order to deny the existence of the face, in direct opposition to the Eleventh Circuit’s requirement

  to the contrary. Incarcerated Entm’t., 261 F. Supp. 3d at 1230-31 (“[t]he Eleventh Circuit is clear

  that ‘the court must view the face of the statement in its entirety, rather than examining the

  eyes, nose, and mouth separately and in isolation from each other.’”) (citations omitted).

         Additionally, the ATP Product Brochure’s statement regarding IP Cloaked weaponized

  links has a picture next to it with the following caption: “Weaponized links are detonated by Safe

  Links…” Compl, Ex. 7, p. 7. Given that Microsoft correctly acknowledges that the weaponized

  links are IP cloaked links, the exhibit explicitly conveys that Safe Links is undisputedly responsible

  for protecting against these IP cloaked links, not something else.

         TocMail also alleges “Microsoft’s implication that only ‘sophisticated attackers’ use

  dynamic links to bypass their billion-dollar first round of detection is misleading.” Compl., ¶ 47.

  (emphasis added). Microsoft misconstrues this allegation and then argues based on its own

  misconstrual. Motion pp. 14-15. Specifically, TocMail refers to bypassing the “first round of

  detection,” but Microsoft incorrectly states that TocMail refers to eluding “Safe Links” and then



                                                   13
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 14 of 23



  builds a misleading argument on its own incorrect statement. Id. Microsoft is simply attempting to

  misconstrue TocMail’s allegations and its own unambiguous advertisement to confuse the issues.

          To the contrary, Microsoft’s advertisement is very simple: Microsoft presents cloaking as

  an issue and then states that Safe Links is the solution. This is literally false.

                  b.      Deceptive Message #2.

          TocMail alleges in its Complaint that various ATP product guides and other promotional

  materials are literally false or misleading and state:

          …attackers sometimes try to hide malicious URLs within seemingly safe links
          that are redirected to unsafe sites by a forwarding service after the message has
          been received. The ATP Safe Links feature proactively protects your users if
          they click such a link. That protection remains every time they click the link, so
          malicious links are dynamically blocked while good links can be accessed.
          (emphasis added)

  Compl., ¶ 57-67; Exs. 3, 4, 12, and 13.

          Again, this is a simple message. Microsoft unambiguously states that Safe Links’s users

  are protected when they click on cloaked links. However, TocMail alleges that this statement is

  literally false because Safe Links is defenseless against even the simplest, most-commonly used

  cloaked links (IP Cloaked links). Compl., ¶¶ 32, 54, 129. Thus, TocMail sufficiently alleges a false

  advertisement and/or promotion.

          Microsoft argues that Deceptive Message #2 does not actually make “any promises,

  guarantees or other representations” regarding Safe Links. Motion p. 15. In other words, Microsoft

  denies that it promotes that Safe Links works. Id. However, that argument is directly contradictory

  to the express, unambiguous language from the materials: “ATP Safe Links feature proactively

  protects your users if they click such a link.” Thus, it is clear that Microsoft makes a statement of

  fact that Safe Links protects users from such links, which TocMail alleges is false.




                                                     14
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 15 of 23



          c.       Deceptive Message #3.

          TocMail alleges Microsoft uses the following literally false statement in its primary ATP

  Case Study: “We no longer have to worry about what security product we’ll use. With Microsoft

  365 we’re covered.” Compl., ¶¶ 68-75; Exs. 10, 11, 25.

          Microsoft argues that the message is not actionable because it is a quote supplied by a

  customer. Motion, p. 15. However, TocMail alleges that the message is actionable because

  Microsoft uses it to falsely promote to other companies that no other security products are needed.

  Compl., ¶¶ 72-73. Given that ATP fails to block the most-common hacking attack, this statement

  is literally false. Id. at ¶¶ 32, 39, 54.

          In the only case cited by Microsoft, the issue was a factually true customer survey, not a

  literally false customer statement. See Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts,

  Inc., 299 F.3d 1242, 1251 (11th Cir. 2002).

                   d.      Deceptive Message #4.

          TocMail alleges in the Complaint that Microsoft’s use of the name “Safe Links” is false

  and misleading. Compl., ¶¶ 76-84. A product name can constitute a false or misleading statement

  for a false advertising claim. Warner-Lambert Co. v. BreathAsure, Inc., 204 F.3d 87, 97 (3rd Cir.

  2000) (finding that the “District Court’s finding that the BreathAsure product name is ‘deceptive

  and a misrepresentation of the products’ qualities’ was not clearly erroneous” and requiring that

  BreathAsure be enjoined from using the BreathAsure product name). Just as “BreathAsure” falsely

  conveys an assurance of fresh breath, TocMail alleges that “Safe Links” falsely conveys that links

  are made safe, especially given that it is virtually defenseless against the specific attack it is

  promoted to block. Compl., ¶¶ 76-78, 80.




                                                   15
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 16 of 23



          Microsoft contends that “Safe Links” contains no guarantee about the performance of Safe

  Links and merely constitutes opinion and puffery. Motion p. 16. Microsoft cites and misconstrues

  cases for the proposition that the word “safe” is non-actionable. Id. The City of Roseville case

  concerned securities fraud, not false advertising, and is completely inapplicable here. Id. The

  Tylka case was a case involving consumer fraud under Illinois law and the word “safe” was not at

  issue but rather the superlative laden phrase: “most wholesome nutritious safe foods you can buy

  anywhere in the world.” Tylka v. Gerber Prod. Co., 1999 WL 495126 *8 (N.D. Ill. July 1, 1999).

  That case certainly does not demonstrate “well-settled” law, as Microsoft argues, that the word

  “safe” is non actionable. 4 Id.

          Contrary to Microsoft’s contentions, misrepresentations regarding the safety of one’s own

  products can be the subject of a false advertising claim. See In re Bayer Corp., 701 F. Supp. 2d

  356, 375 (E.D.N.Y. 2010) (finding claim that the defendant misrepresented the safety and

  effectiveness     of   the    defendant’s      products      was   “a    traditional    claim     of   consumer

  misrepresentation.”); Guidance Endodontics, LLC v. Dentsply Int'l, Inc.,708 F. Supp. 2d 1209,

  1244 (D.N.M. 2010) (“The Court finds that the bulk of these statements – ‘safer,’ ‘more

  efficiently,’ ‘easier,’ ‘quicker – are objectively verifiable and that a reasonable consumer might

  believe that the seller had engaged in some sort of testing before making these statements. They

  are therefore not puffing.”); X-IT Prods, L.L.C. v. Walter Kidde Portable Equip., Inc., 155 F. Supp.

  2d 577, 628 (E.D. Va. 2001) (finding that reference to a product as “safe” is not mere puffery under

  the Lanham Act). Moreover, in the context of a cybersecurity service, “safety” is not only a


  4
    Microsoft also cites Wyndham Vacation Ownership, 2019 WL 3934468 for the general proposition that
  statements of opinion and puffery are not actionable. However, the Court in that case went on to state that
  “TET tries to sidestep Wyndham’s allegations by arguing that its advertisements were accurate and/or
  constitute non-actionable opinion and puffery. . . But this argument fails to appreciate that the court, when
  ruling on its motion, ‘must accept as true all well-pled factual allegations’ . . . [and] involves a fact-intensive
  inquiry that is inappropriate for resolution on a motion to dismiss.” Id. at *6.


                                                          16
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 17 of 23



  material quality, “it is the core quality that consumers consider when making a purchase decision.”

  Compl., ¶ 84. Thus, it is clear that Microsoft’s use of “Safe” Links is an actionable statement.

                 e.      Deceptive Message #5.

         TocMail also alleges that Microsoft makes a false or misleading statement in its power

  point presentations targeted to Business Decision Makers, Technology Decision Makers, and IT

  Decision Makers: “ensure hyperlinks in documents are harmless with ATP Safe Links.” Compl.,

  ¶¶ 85-90; Exs. 5, 6; see also Ex. 14 for near identical messaging. However, TocMail contends that

  it is literally false to promote that Safe Links ensures hyperlinks in documents are harmless, for

  reasons explained in more detail throughout the Complaint and this Response. Id. at ¶ 87.

         Microsoft only argues that this statement cannot be actionable because it was a “heading

  in a presentation” to which a presenter speaks about. Motion, p. 16. Such argument is backwards.

  The purpose of headings is to draw attention and focus, emphasizing the message, as the slides

  themselves demonstrate. Compl., Exs. 5 p.23, Ex. 6 p.21, Ex. 14 p. 6. Microsoft essentially argues

  that the literally false heading cannot be considered false because someone is talking about it.

         “Ensure hyperlinks in documents are harmless with ATP Safe Links” is literally false

  everywhere it’s found, including presentation headers.

         2.      TocMail Sufficiently Alleges that Microsoft’s Statements Had the Capacity to
                 Deceive Consumers.

         TocMail alleges that all of the Deceptive Messages are literally false. Compl., ¶¶ 25, 28,

  40, 53, 62, 66-67, 74, 80, 82, 87. All of Microsoft’s arguments claiming TocMail fails to

  demonstrate consumer deception are irrelevant given that evidence of consumer deception is not

  required where the statements at issue are literally false, which TocMail has alleged here. Osmose,

  612 F.3d at 1319 (11th Cir. 2010).




                                                  17
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 18 of 23



         Even if the Court were to determine that certain False Messages were misleading rather

  than literally false, evidence of consumer deception would still not be required at the motion to

  dismiss phase. Incarcerated Entm’t., 261 F. Supp. 3d at 1232. (“Warner cites no authority to

  suggest that factual evidence of consumer deception is required at the pleading stage, and the Court

  declines to impose such an evidentiary burden”); Ameritox, Ltd. v. Millennium Labs., Inc., 889 F.

  Supp. 2d 1304, 1316 (M.D. Fla. 2012) (“that burden does not exist at the pleading stage.”).

         Regardless, TocMail amply pled consumer deception. Compl., ¶¶ 5, 8, 113-114, 118, 193.

         3.      TocMail Sufficiently Alleges that Microsoft’s Statements Had a Deceptively
                 Material Effect on Purchasing Decisions.

         To establish materiality, the plaintiff must plead that “‘the defendant’s deception is likely

  to influence the purchasing decisions.’” Osmose, 612 F.3d at 1319. TocMail alleges “Microsoft’s

  actions have had and continue to have a material effect on purchase decisions.” Compl., ¶ 194. “In

  fact, Microsoft presents Safe Links’ alleged protection against dynamic links as the linchpin of the

  purchase decision.” Id. at ¶¶ 41; see also ¶ 53 (emphasis added). Multiple Microsoft

  advertisements present Safe Links’ capabilities as the linchpin of the purchase decision: i.e.,

  cloaking bypasses our billion-dollar time-of-delivery filter but Safe Links will protect you. Id. at

  ¶¶ 26, 52, 57-67. Moreover, Microsoft’s own 2018 Q4 Form 10-K confirms that perception of its

  security is inextricably tied to purchase decisions: “The security of our products and services is

  important in our customers’ decisions to purchase or use our products or services. . . .

  perceived security vulnerabilities in our products and services… could harm our reputation and

  lead customers to reduce or delay future purchases of products or subscriptions to services, or to

  use competing products or services.” Id. at ¶ 103 (emphasis added).

         Microsoft spends time in its Motion attacking TocMail’s allegations of materiality and

  attempting to argue other reasons why consumers may purchase Safe Links independent of its false



                                                  18
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 19 of 23



  advertisements and promotions regarding Safe Links. Motion, pp. 17-18. Microsoft goes as far as

  suggesting that, at the Complaint stage, before any discovery, TocMail’s claims fail because

  TocMail allegedly does not present express evidence that specifically “state that consumers

  purchase Safe Links because they believe Microsoft promised it would prevent cyberattacks from

  dynamic links.” Motion, p. 17. Microsoft is attempting to assert a heightened pleading standard

  that is simply not required here. Also, the factual intensive inquiry Microsoft seeks to incite is not

  proper for a motion to dismiss. Thus, TocMail has clearly alleged materiality.

         Additionally, Microsoft patently misrepresents the Complaint’s exhibits. For example,

  Microsoft claims “nowhere is Safe Links even mentioned in these materials” in reference to

  Exhibits 31, 34-36. Motion, pp. 17-18. Yet Safe Links is prominently discussed in Ex. 36 of the

  Complaint: “‘[W]e’ve enabled Safe Links across the entire tenant with about 1,000 users now’”

  Compl., Ex. 36, p. 2 (emphasis added); see also Ex. 31, p. 30 (table referencing Safe Links).

         4.      Interstate Commerce.

         Microsoft did not contest that TocMail sufficiently pled interstate commerce. TocMail did

  in fact plead that Microsoft conducts “business throughout the United States” via its cloud-based

  product involved in interstate commerce. Compl., ¶¶ 10, 24, 100-101, 195.

         5.      TocMail Sufficiently Alleges that TocMail Has Been or Is Likely to be Injured
                 by Microsoft’s Statements.

         Microsoft argues that TocMail cannot plead an injury because TocMail allegedly did not

  plead the materiality element. Motion, p. 18. However, TocMail sufficiently alleged materiality as

  discussed. Additionally, as explained in detail in the standing section, TocMail has clearly alleged

  that it has been damaged and will be damaged directly by Microsoft’s false advertisements and

  promotions, which need not be repeated here. TocMail also specifically pled injury directly caused




                                                   19
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 20 of 23



  by Microsoft’s false advertisements, as discussed in detail above. Thus, TocMail sufficiently pled

  that it has been or likely will be injured. 5

          Therefore, TocMail has properly pled all of the elements of a false advertising claim.

  D.      TocMail Properly States a Claim for Contributory False Advertising.

          TocMail agrees that the two elements required to state a claim of contributory false

  advertising are (a) false advertising by a third party and (b) the defendant contributed to such

  conduct by inducing, causing or participating in it. Motion, p. 19. Microsoft argues: 1) TocMail’s

  alleged harm was caused by third-parties that advertise their own products, not Safe Links, 2)

  TocMail does not allege that Microsoft knew about the false advertising, and 3) TocMail did not

  allege that Microsoft actively and materially furthered the unlawful conduct.

          However, a defendant can be liable for contributory false advertising where a third party is

  falsely advertising its own services. Reed Hein, 2019 WL 3934468 at *7 (M.D. Fla. Aug. 20,

  2019). Thus, Microsoft’s first contention is without merit.

          Moreover, TocMail alleges that Microsoft knows or has reason to know about the third

  parties’ false advertising. Compl., ¶ 184. Additionally, in Reed, the plaintiff alleged that the

  defendants must be aware of the third party’s false advertising due to its widespread dissemination,

  and the court agreed. 2019 WL 3934468 at *7. Here, TocMail alleges widespread dissemination

  in the form of an “industry-wide deception” Compl., ¶¶ 42, 65, 146-147, 157, 159. Hence

  Microsoft must know about the false advertising. Id. at ¶ 184.

          Additionally, acceptance of customers by a defendant that were acquired through a third

  party’s false advertising constitutes furthering unlawful conduct for purposes of a contributory


  5
    Microsoft also contends that TocMail’s allegations are speculative regarding the precise number of
  customers TocMail has lost due to Microsoft’s false advertisements. Motion, p. 2-3. However, that issue
  goes to the amount of damages at trial, not whether TocMail has standing or whether TocMail states a claim
  for false advertising.


                                                     20
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 21 of 23



  false advertising claim. Reed Hein, 2019 WL 3934468 at *7. In Reed, the court found the plaintiff’s

  allegations that “without [the defendants’] willingness to accept those consumers [derived from

  the false advertising],” “[the third party] could not advertise what they do.” Id. Here, the third

  parties identified in the Complaint are advertising time-of-click services for companies that want

  to become Microsoft Office 365 users. Compl., ¶¶ 142-184. If Microsoft were to decline customers

  derived from the third-party false advertisers, the third-parties “could not advertise what they do.”

          Additionally, “a plaintiff may be able to make out the participation prong of a contributory

  false advertising claim by alleging that the defendant directly controlled or monitored the third

  party's false advertising. Duty Free Ams., Inc. v. Estée Lauder Cos., 797 F.3d 1248, 1277 (11th

  Cir. 2015) (emphasis added). “It is also conceivable that there could be circumstances under which

  the provision of a necessary product or service, without which the false advertising would not be

  possible, could support a theory of contributory liability.” Id. (emphasis added). Here, TocMail

  alleges that Microsoft provides third-party false advertisers access to its proprietary protocol, and

  “such third parties cannot offer their services without Microsoft providing access.” Compl., ¶ 144.

  TocMail alleges that Microsoft has “technology partnerships and relationships” with third-party

  false advertisers. Id. at 145. Microsoft certainly monitors, and can control, the advertising of its

  partners and the companies to which it provides protocol access, yet Microsoft enjoys the benefits

  of an increased customer base as a direct result of the third-party false advertising, all while

  knowing that those parties are falsely advertising their services regarding time-of-click security.

  Id. at ¶ 184.

          Thus, TocMail has properly pled a claim for Contributory False Advertising.

                                       IV.     CONCLUSION

          TocMail respectfully requests that the Court deny Microsoft’s Motion to Dismiss.




                                                   21
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 22 of 23



  Dated: May 14, 2020                        Respectfully submitted,
                                             By: /s/Joshua D. Martin
                                             Joshua D. Martin
                                             Florida Bar No. 028100
                                             josh.martin@johnsonmartinlaw.com
                                             JOHNSON & MARTIN, P.A.
                                             500 W. Cypress Creek Rd., Suite 430
                                             Fort Lauderdale, Florida 33309
                                             Telephone: (954) 790-6699
                                             Facsimile: (954) 206-0017


                                             Attorneys for Plaintiff, TocMail Inc.




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on this 14th day of May 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record on the attached service list via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                      By:    /s/ Joshua D. Martin
                                             Joshua D. Martin




                                                22
Case 0:20-cv-60416-RS Document 22 Entered on FLSD Docket 05/14/2020 Page 23 of 23



                                       SERVICE LIST

                        TOCMAIL INC. v. MICROSOFT CORPORATION
                                20-60416-CIV- SMITH/VALLE
 Joshua D. Martin                             Francisco O. Sanchez
 E-Mail: josh.martin@johnsonmartinlaw.com
 JOHNSON & MARTIN, P.A.                       E-Mail: sanchezo@gtlaw.com
 500 W. Cypress Creek Rd.                             orizondol@gtlaw.com
 Suite 430                                    Evelyn A.  Cobos
 Fort Lauderdale, Florida 33309               E-Mail: cobose@gtlaw.com
 Telephone: (954) 790-6699                            FLService@gtlaw.com
 Facsimile: (954) 206-0017                    GREENBERG TRAURIG, P.A.
                                              333 S.E. 2nd Avenue, Suite 4400
                                              Miami, Florida 33131
                                              Telephone: (305) 579-0500
                                              Facsimile: (305) 579-0717

                                              Mary-Olga Lovett (admitted pro hac vice)
                                              E-Mail: lovettm@gtlaw.com
                                              GREENBERG TRAURIG LLC
                                              1000 Louisiana Street, Suite 1700
                                              Houston, Texas 77002
                                              Telephone: (713) 374-3541
                                              Facsimile: (713) 374-3505




                                              23
